UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4333


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SUSAN ROSEANNE SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00201-NCT-1)


Submitted:    October 15, 2008              Decided:   October 28, 2008


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Harry L. Hobgood, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Susan       Roseanne      Smith       pled    guilty     to     one    count     of

filing    a     false      joint    tax     return      in     violation       of    26   U.S.C.

§ 7206(1) (2006).            The district court sentenced Smith to thirty-

three    months       in    prison,      one   year     of     supervised         release,     and

restitution.

               Smith’s attorney has filed a brief in accordance with

Anders     v.     California,            386     U.S.        738     (1967),        finding     no

meritorious       grounds         for     appeal      but     questioning         whether      the

district court erred in sentencing Smith to thirty-three months’

incarceration.          Smith was advised of her right to file a pro se

supplemental brief but has not done so.                            Finding no meritorious

grounds for appeal, we affirm.

               This     court      will    affirm       a    sentence       imposed       by   the

district       court       as     long    as     it     is     within       the     statutorily

prescribed range and is reasonable.                           United States v. Hughes,

401     F.3d    540,        547    (4th     Cir.       2005).          In    assessing         the

reasonableness of the sentence, we focus on whether the district

court abused its discretion in imposing the sentence.                                     United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                   We first

examine the sentence for significant procedural errors, and then

look at the substance of the sentence.                         Id.    A sentence within a

properly calculated sentencing guideline range is presumptively

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

                                                 2
2007).     We review a district court’s factual findings for clear

error    and    its    legal    conclusions        de    novo.         United    States    v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

               We   have    reviewed     the      record       and   find   that    Smith’s

sentence       is    both     procedurally        and    substantively          reasonable.

Although counsel raises the issue of whether the district court

erred in sentencing Smith to thirty-three months in prison, he

concludes that the sentence was within a properly calculated

guideline range and was not unreasonable.                       We agree.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore       affirm    the      district      court’s     judgment.

This court requires that counsel inform his client, in writing,

of her right to petition the Supreme Court of the United States

for further review.             If the client requests that a petition be

filed,    but       counsel    believes       that      such    a    petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                            Finally, we dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the     materials        before    the     court    and

argument would not aid the decisional process.


                                                                                   AFFIRMED


                                              3